Exhibit 10.1

THERMO FISHER SCIENTIFIC INC.

2013 STOCK INCENTIVE PLAN

 

1. Purpose.

The purpose of this 2013 Stock Incentive Plan (the “Plan”) of Thermo Fisher
Scientific Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest.

 

2. Eligibility.

All of the Company’s employees, officers, directors, as well as consultants and
advisors to the Company (as the terms consultants and advisors are defined and
interpreted for purposes of Form S-8 under the Securities Act of 1933 (the
“Securities Act”), or any successor form) are eligible to be granted options,
stock appreciation rights (“SARs”), restricted stock, restricted stock units
(“RSUs”) and other stock-based awards (each, an “Award”) under the Plan. Each
person who receives an award under the Plan is deemed a “Participant.”

 

3. Administration and Delegation.

(a) Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board shall have authority
to grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may construe and interpret the terms of the Plan and any Award agreements
entered into under the Plan. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.



--------------------------------------------------------------------------------

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Section 157(c) of the Delaware
General Corporation Law (subject to any limitations under the Plan) to employees
or officers of the Company and to exercise such other powers under the Plan as
the Board may determine, provided that the Board shall fix the terms of the
Awards to be granted by such officers (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the officers
may grant; provided further, however, that no officer shall be authorized to
grant Awards to any “executive officer” of the Company (as defined by Rule 3b-7
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
to any “officer” of the Company (as defined by Rule 16a-1 under the Exchange
Act). The Board may not delegate authority under this Section 3(c) to issue
shares of Common Stock as Restricted Stock unless Delaware law then permits such
delegation.

 

4. Stock Available for Awards.

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 22,000,000 shares of common stock, $1.00
par value per share, of the Company (the “Common Stock”). Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.

(2) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan and under the sublimits contained in Sections
4(b)(2) and 4(b)(3), (A) all shares of Common Stock covered by independent SARs
shall be counted against the number of shares available for the grant of Awards;
provided, however, that independent SARs that may be settled in cash only shall
not be so counted; (B) in the case of a SAR granted in tandem with an Option, as
described in Section 6(b)(1) below (a “Tandem SAR”), only the shares covered by
the Option, and not the shares covered by the Tandem SAR, shall be so counted,
and the expiration of one in connection with the other’s exercise will not
restore shares to the Plan; (C) if any Award (i) expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right) or (ii) results in any Common Stock
not being issued (including as a result of an independent SAR that was
settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards; provided, however, in the case of Incentive Stock Options (as
hereinafter defined), the foregoing shall be subject to any limitations under
the Code; and provided further, (I) in the case of independent SARs, that the
full number of shares subject to any stock-settled SAR shall be counted against
the shares available under the Plan and against the sublimit set forth in
Sections 4(b)(2) and 4(b)(3) regardless of the number of shares actually used to
settle such SAR upon exercise, and (II) that the shares covered by a Tandem SAR
shall not again become available for grant upon the expiration or termination of
such Tandem SAR; (D) shares of Common Stock delivered (either by actual
delivery, attestation, or net exercise) to



--------------------------------------------------------------------------------

the Company by a Participant to (i) purchase shares of Common Stock upon the
exercise of an Award or (ii) satisfy tax withholding obligations (including
shares retained from the Award creating the tax obligation) shall not be added
back to the number of shares available for the future grant of Awards; and
(E) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(b) Sub-limits. Subject to adjustment under Section 9, the following sub-limits
on the number of shares subject to Awards shall apply:

(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 2,000,000 per calendar year. For purposes of the foregoing limit,
a Tandem SAR (as hereinafter defined) shall be treated as a single Award. The
per-Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder (“Section 162(m)”).

(2) Limit on Awards other than Options and SARS. The maximum number of shares
with respect to which Awards other than Options and SARs may be granted shall be
11,000,000.

(3) Limit on Awards to Directors. The maximum number of shares with respect to
which Awards may be granted to directors who are not employees of the Company at
the time of grant shall be 1,200,000.

(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.

 

5. Stock Options.

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Thermo Fisher Scientific
Inc., any of Thermo Fisher Scientific Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock



--------------------------------------------------------------------------------

Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. If the Fair
Market Value (as defined below) of shares on the date of grant with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant in any calendar year exceeds $100,000, the Options for the first
$100,000 worth of shares to become exercisable in that calendar year will be
Incentive Stock Options, and the Options for the shares with a Fair Market Value
(as defined below) in excess of $100,000 that become exercisable in that
calendar year will be Nonstatutory Stock Options. The Company shall have no
liability to a Participant, or any other party, if an Option (or any part
thereof) that is intended to be an Incentive Stock Option is not an Incentive
Stock Option or for any action taken by the Board, including without limitation
the conversion of an Incentive Stock Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
or the formula by which such exercise price shall be determined. The exercise
price shall be specified in the applicable option agreement. The exercise price
shall be not less than 100% of the Fair Market Value (as defined below) on the
date the Option is granted; provided that if the Board approves the grant of an
Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

(e) Exercise of Option. Options may be exercised by delivery to the Company or
its designee of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Company,
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company as soon as practicable following
exercise.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”), provided (A) such method of payment is then permitted under
applicable law, (B) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (C) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;



--------------------------------------------------------------------------------

(4) to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (A) the number
of shares underlying the portion of the Option being exercised, less (B) such
number of shares as is equal to (i) the aggregate exercise price for the portion
of the Option being exercised divided by (ii) the Fair Market Value on the date
of exercise;

(5) to the extent permitted by applicable law and provided for in the applicable
option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9), (2) the Board may not cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefore new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option, (3) the Board may not cancel in exchange for
a cash payment any outstanding Option with an exercise price per share above the
then-current Fair Market Value, and (4) the Board may not take any other action
under the Plan that constitutes a “repricing” within the meaning of the rules of
the New York Stock Exchange (“NYSE”).

(h) No Reload Rights. No option granted under the Plan shall contain any
provision entitling the grantee to the automatic grant of additional Options in
connection with any exercise of the original Option.

(i) No Dividend Equivalents. No option shall provide for the payment or accrual
of dividend equivalents.

 

6. Stock Appreciation Rights.

(a) General. The Board may grant Awards consisting of SARs entitling the holder,
upon exercise, to receive an amount of Common Stock or cash or a combination
thereof (such form to be determined by the Board) determined in whole or in part
by reference to appreciation, from and after the date of grant, in the Fair
Market Value of a share of Common Stock over the exercise price established
pursuant to Section 6(c). The date as of which such appreciation is determined
shall be the exercise date.

(b) Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.



--------------------------------------------------------------------------------

(1) Tandem Awards. When SARs are expressly granted in tandem with Options,
(A) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event or a Change in Control Event)
and will be exercisable in accordance with the procedure required for exercise
of the related Option; (B) the SAR will terminate and no longer be exercisable
upon the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a SAR granted with respect to less than the full
number of shares covered by an Option will not be reduced until the number of
shares as to which the related Option has been exercised or has terminated
exceeds the number of shares not covered by the SAR; (C) the Option will
terminate and no longer be exercisable upon the exercise of the related SAR; and
(D) the SAR will be transferable only with the related Option.

(2) Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.

(c) Exercise Price. The Board shall establish the exercise price of each SAR and
specify it in the applicable SAR agreement. The exercise price shall not be less
than 100% of the Fair Market Value on the date the SAR is granted; provided that
if the Board approves the grant of a SAR with an exercise price to be determined
on a future date, the exercise price shall be not less than 100% of the Fair
Market Value on such future date.

(d) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(e) Exercise of SARs. SARs may be exercised by delivery to the Company or its
designee of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Company,
together with any other documents required by the Company.

(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9), (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled SAR, (3) the Board may not cancel in exchange for a
cash payment any outstanding SAR with a grant price per share above the
then-current Fair Market Value, and (4) the Board may not take any other action
under the Plan that constitutes a “repricing” within the meaning of the rules of
the NYSE.

(g) No Reload Rights. No SAR granted under the Plan shall contain any provision
entitling the grantee to the automatic grant of additional SARs in connection
with any exercise of the original SAR.



--------------------------------------------------------------------------------

(h) No Dividend Equivalents. No SAR shall provide for the payment or accrual of
dividend equivalents.

 

7. Restricted Stock; Restricted Stock Units.

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests or such later time on or after such Award vests as may be
specified in such Award (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

(b) Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the dividends are paid to
shareholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders of that class of
stock.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Company, by a Participant
to receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

(d) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant in a manner that complies
with Code Section 409A.



--------------------------------------------------------------------------------

(2) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.

(3) Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.

(e) Deferred Delivery of Shares. The Board may, at the time any Restricted Stock
Award is granted, provide that, at the time Common Stock would otherwise be
delivered pursuant to the Award, the Participant shall instead receive an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify in a manner that
complies with Code Section 409A.

 

8. Other Stock-Based Awards.

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine.

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto.

 

9. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (1) the number and class of securities available under this Plan,
(2) the sub-limits and share counting rules set forth in Sections 4(a), 4(b),
7(b) and 8(b), (3) the number and class of securities and exercise price per
share of each outstanding Option, (4) the share and per-share provisions and the
exercise price of each SAR, (5) the number of shares subject to and the
repurchase price per share subject to each outstanding



--------------------------------------------------------------------------------

Restricted Stock Award and (6) the share and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization and Change in Control Events.

(1) Definitions.

(A) A “Reorganization Event” shall mean:

(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

(ii) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or

(iii) any complete liquidation or dissolution of the Company.

(B) A “Change in Control Event” shall mean:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (I) any
acquisition directly by the Company, (II) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (III) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (iii) of this definition; or

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority



--------------------------------------------------------------------------------

of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(x) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors.

(C) “Cause” shall have the meaning set forth in the Participant’s employment or
other agreement with the Company, provided that if the Participant is not a
party to any such employment or other agreement or such employment or other
agreement does not contain a definition of Cause, then Cause shall mean:

(i) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Company that specifically identifies the alleged manner in which the
Participant has not substantially performed the Participant’s duties; or

(ii) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.



--------------------------------------------------------------------------------

(D) “Good Reason” shall have the meaning set forth in the Participant’s
employment, change in control, or other agreement with the Company (“Individual
Agreement”), provided that if the Participant is not a party to any such
employment or other agreement or such employment or other agreement does not
contain a definition of Good Reason, then Good Reason shall mean the occurrence,
on or after a Change in Control Event and without the affected Participant’s
written consent, of any of the events or circumstances set forth in clauses
(i) through (vii) below. Notwithstanding the occurrence of any such event or
circumstance, such occurrence shall not be deemed to constitute Good Reason
unless, prior to the effective date of an employment termination (“Date of
Termination”) the Participant has provided written notice to the Company of not
less than 15 days identifying the reason for the Participant’s planned departure
(“Notice of Termination”); provided, however, that if the event or circumstance
identified by the Participant has been fully corrected and the Participant has
been reasonably compensated for any losses or damages resulting therefrom
(provided that such right of correction by the Company shall only apply to the
first Notice of Termination for Good Reason given by the Participant), the
Participant shall not be deemed to have Good Reason for termination under the
Plan.

(i) the assignment to the Participant of duties inconsistent in any material
respect with the Participant’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (I) the Change in Control Event, (II) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control Event or (III) the date of the adoption by
the Board of Directors of a resolution providing for the Change in Control Event
(with the earliest to occur of such dates referred to herein as the “Measurement
Date”) or a material diminution in such position, authority or responsibilities;

(ii) a reduction in the Participant’s annual base salary as in effect on the
Measurement Date or as the same was or may be increased thereafter from time to
time;

(iii) the failure by the Company to (I) continue in effect any material
compensation or benefit plan or program, including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy, in which the Participant participates or which is
applicable to the Participant immediately prior to the Measurement Date (a
“Benefit Plan”), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (II) continue the Participant’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable than
the basis existing immediately prior to the Measurement Date (III) award cash
bonuses to the Participant in amounts and in a manner substantially consistent
with past practice in light of the Company’s financial performance or (IV)
continue to provide any material fringe benefit enjoyed by Participant
immediately prior to the Measurement Date;



--------------------------------------------------------------------------------

(iv) a change by the Company in the location at which the Participant performs
the Participant’s principal duties for the Company to a new location that is
both (I) outside a radius of 50 miles from the Participant’s principal residence
immediately prior to the Measurement Date and (II) more than 30 miles from the
location at which the Participant performed the Participant’s principal duties
for the Company immediately prior to the Measurement Date; or a requirement by
the Company that the Participant travel on Company business to a substantially
greater extent than required immediately prior to the Measurement Date;

(v) the failure of the Company to obtain the agreement from any successor to the
Company to assume and agree to perform his or her Individual Agreement;

(vi) a purported termination of the Participant’s employment which is not
effected in accordance with his or her Individual Agreement; or

(vii) any failure of the Company to pay or provide to the Participant any
portion of the Participant’s compensation or benefits due under any Benefit Plan
within seven days of the date such compensation or benefits are due, or any
material breach by the Company of any Individual Agreement.

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness.

(2) Effect of Reorganization Event on Options. Upon the occurrence of a
Reorganization Event (regardless of whether such event also constitutes a Change
in Control Event), or the execution by the Company of any agreement with respect
to a Reorganization Event (regardless of whether such event will result in a
Change in Control Event), the Board shall provide that all outstanding Options
shall be assumed, or equivalent options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof). For purposes hereof, an
Option shall be considered to be assumed if, following consummation of the
Reorganization Event, the Option confers the right to purchase, for each share
of Common Stock subject to the Option immediately prior to the consummation of
the Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in value (as determined by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, the Board may take
any one or more of the following actions as to



--------------------------------------------------------------------------------

all or any (or any portion of) outstanding Options on such terms as the Board
determines: (A) upon written notice to a Participant, provide that the
Participant’s unexercised Options will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (B) provide that
outstanding Options shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Option shall lapse, in whole or in part prior to
or upon such Reorganization Event, (C) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), make or provide for a cash payment to a Participant
equal to the excess, if any, of (i) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Options (if the exercise
price does not exceed the Acquisition Price) over (ii) the aggregate exercise
price of all such outstanding Options and any applicable tax withholdings, in
exchange for the termination of such Options, (D) provide that, in connection
with a liquidation or dissolution of the Company, Options shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (E) any combination of the
foregoing. In taking any of the actions permitted under this Section 9(b), the
Board shall not be obligated by the Plan to treat all Options, all Options held
by a Participant, or all Options of the same type, identically. In the event of
a Reorganization Event that does not also constitute a Change in Control Event,
then to the extent all or any portion of an Option becomes exercisable solely as
a result of the first sentence of this paragraph, upon exercise of such Option
the Participant shall receive shares subject to a right of repurchase by the
Company or its successor at the Option exercise price. Such repurchase right
(i) shall lapse at the same rate as the Option would have become exercisable
under its terms and (ii) shall not apply to any shares subject to the Option
that were exercisable under its terms without regard to the first sentence of
this paragraph.

(3) Effect of Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall,
unless the Board determines otherwise, apply to the cash, securities or other
property which the Common Stock was converted into or exchanged for pursuant to
such Reorganization Event in the same manner and to the same extent as they
applied to the Common Stock subject to such Restricted Stock Award.

(4) Effect of Reorganization Event on Stock Appreciation Rights and Other Stock
Unit Awards. The Board may specify in an Award at the time of the grant the
effect of a Reorganization Event on any SAR and Other Stock Unit Award.

(5) Effect of Change in Control Event on Awards.

(A) Unless otherwise determined by the Board at the time of the grant or
evidenced in an applicable instrument evidencing an Award or employment or other
agreement, in the event that a Participant’s employment or service is terminated
by the Company without Cause or by the Participant for Good Reason, in each case
within eighteen (18) months following a Change in Control Event:



--------------------------------------------------------------------------------

(i) any Award carrying a right to exercise that was not previously vested and
exercisable shall become fully vested and exercisable and all outstanding Awards
shall remain exercisable for one (1) year following such date of termination of
employment or service but in no event beyond the original term of the Award and
shall thereafter terminate; and

(ii) the restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any Award other than an Award described in (i) shall
lapse and such Awards shall be deemed fully vested, and any performance
conditions imposed with respect to Awards shall be deemed to be achieved at the
higher of (x) the target level for the applicable performance period or (y) the
level of achievement of such performance conditions for the most recently
concluded performance period.

(B) Notwithstanding subparagraph (A) of this Section 9(b)(5), upon a Change in
Control Event, the Board shall have the discretion to:

(i) accelerate the vesting or payment of any Award effective immediately upon
the occurrence of a Change in Control Event; or

(ii) convert the vesting of performance-based Awards to a time-based vesting
schedule as deemed appropriate by the Board;

in each case only to the extent that such action would not cause any Award to
result in deferred compensation that is subject to the additional twenty percent
(20%) tax under Section 409A of the Code.

 

10. General Provisions Applicable to Awards.

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act, provided that Incentive Stock Options and Awards that are
subject to Section 409A of the Code may be transferable only to the extent
permitted by the Code; provided, further, that the Company shall not be required
to recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees. For the
avoidance of doubt, nothing contained in this Section 10(a) shall be deemed to
restrict a transfer to the Company.



--------------------------------------------------------------------------------

(b) Documentation. Each Award shall be evidenced on such form, and containing
such terms and conditions, as the Board shall determine and shall be delivered
in such manner as the Company shall determine, including in writing,
electronically or otherwise. The Award may be in the form of an agreement signed
by the Company and the Participant or a written or electronic confirming
memorandum to the Participant from the Company. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Company in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Company, that the total
tax withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

(f) Amendment of Award. Except as otherwise provided in Section 5(g) and
Section 6(f) with respect to repricings, Section 10(i) with respect to
Performance Awards or Section 11(e) with respect to actions requiring
shareholder approval, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (1) the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant’s rights under the Plan or
(2) the change is permitted under Section 9 hereof.



--------------------------------------------------------------------------------

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (1) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (2) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (3) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

(i) Performance Awards.

(1) Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 10(i) (“Performance Awards”), subject to the limit in Section 4(b)(1) on
shares covered by such grants.

(2) Committee. Grants of Performance Awards to any Covered Employee intended to
qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. “Covered Employee” shall mean
any person who is, or whom the Committee, in its discretion, determines may be,
a “covered employee” under Section 162(m)(3) of the Code.

(3) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the extent of
vesting and/or delivery shall be subject to the achievement of one or more
objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following which may be determined pursuant to generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis, as determined by
the Committee: (A) earnings per share, (B) earnings, (C) earnings growth,
(D) earnings before interest, taxes and amortization (EBITA), (E) operating
income, (F) operating margins, (G) revenues, (H) expenses, (I) stock price,
(J) market share, (K) chargeoffs, (L) reductions in non-performing assets,
(M) return on sales, assets, equity or investment, (N) regulatory compliance,
(O) satisfactory internal or external audits, (P) improvement of financial
ratings, (Q) achievement of balance sheet or income statement objectives,
(R) net cash provided from continuing operations, (S) stock price appreciation,
(T) total shareholder return, (U) cost control, (V) strategic initiatives,
(W) net operating profit after tax, (X) pre-tax or after-tax income, or (Y) cash
flow, and may be absolute in their terms or measured against or in relationship
to other companies comparably, similarly or otherwise situated. The Committee
may specify that such



--------------------------------------------------------------------------------

performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items and any other unusual or non-recurring items,
(ii) discontinued operations, (iii) gains or losses on the dispositions of
discontinued operations, (iv) the cumulative effects of changes in accounting
principles, (v) the writedown of any asset, (vi) charges for restructuring and
rationalization programs, (vii) other non-cash charges or items, (viii) gains or
losses related to financing activities, (ix) the effect of acquisitions, or
(x) gains or losses as a result of foreign currency conversions or fluctuations
in foreign currency exchange rates. Such performance measures: (I) may vary by
Participant and may be different for different Awards; (II) may be particular to
a Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Committee; and (III) shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.

(4) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

(5) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation. Prior
to the payment of any Award subject to this Section 10(i), the Committee shall
certify in writing (which may be substantiated by the inclusion of such a
determination in the minutes of a meeting of the Committee) that the performance
goals and other material terms applicable to such Award was satisfied.

 

11. Miscellaneous.

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) Recoupment of Awards. The Board may provide in the terms of an applicable
Award that the Award (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any share of Common Stock
underlying the Award) may be subject to recoupment as required by any clawback
policy implemented by the Company or by the applicable provisions of any law
(including without limitation Section 10D of the Exchange Act), government
regulation or stock exchange listing requirement.



--------------------------------------------------------------------------------

(c) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(d) Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Company’s stockholders (the “Effective Date”). No
Awards shall be granted under the Plan after the expiration of 10 years from the
Effective Date, but Awards previously granted may extend beyond that date.

(e) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (1) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (2) no
amendment that would require stockholder approval under the rules of the NYSE
may be made effective unless and until such amendment shall have been approved
by the Company’s stockholders; and (3) if the NYSE amends its corporate
governance rules so that such rules no longer require stockholder approval of
material revisions to equity compensation plans, then, from and after the
effective date of such amendment to the NYSE rules, no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 4(c) or 9), (B) expanding the types of Awards that may
be granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless stockholder
approval is obtained. In addition, if at any time the approval of the Company’s
stockholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Board may not effect such modification or amendment without
such approval. Unless otherwise specified in the amendment, any amendment to the
Plan adopted in accordance with this Section 11(e) shall apply to, and be
binding on the holders of, all Awards outstanding under the Plan at the time the
amendment is adopted, provided the Board determines that such amendment does not
materially and adversely affect the rights of Participants under the Plan.

(f) Provisions for Foreign Participants. The Board may modify Awards granted to
Participants who are foreign nationals or employed outside the United States or
establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters. All supplements
adopted by the Board shall be deemed to be part of the Plan, but each supplement
shall apply only to Participants within the affected jurisdiction and the
Company shall not be required to provide copies of any supplement to
Participants in any jurisdiction which is not the subject of such supplement.

(g) Compliance with Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. Accordingly, the terms of this
Plan shall be interpreted as necessary to provide payments that comply with (or
are exempt from) the requirements of Section 409A. As an example, and



--------------------------------------------------------------------------------

without limiting the scope of the foregoing, to the extent that an Award
provides for the deferral of compensation and is subject to (and not exempt
from) Section 409A and the Award provides payment upon a Change in Control Event
or provides for a different time and form of payment in connection with
terminations following a Change in Control Event, a Change in Control Event
shall in the context of such payment provisions mean an event that both (1) is
described as a Change in Control Event and (2) is described in Code
Section 409A(a)(2)(A)(v). Except as otherwise provided in individual Award
agreements initially or by amendment, if and to the extent any portion of any
payment, compensation or other benefit provided to a Participant in connection
with his or her employment termination is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, as determined by the Company in accordance with its procedures, by
which determination the Participant (through accepting the Award) agrees that he
or she is bound, such portion of the payment, compensation or other benefit
shall not be paid before the day that is six months plus one day after the date
of “separation from service” (as determined under Code Section 409A) (the “New
Payment Date”), except as Code Section 409A may then permit. The aggregate of
any payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule. The Company shall
have no liability to a Participant, or any other party, if an Award that is
intended to be exempt from, or compliant with, Section 409A is not so exempt or
compliant or for any action taken by the Board.

(h) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee, or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee,
or agent of the Company. The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

(i) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.